Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 25-48 renumbered as 1-25 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior arts of record were overcome and the claims are allowed for the reasons set forth in applicant’s amendments and remarks/arguments filed on 05/09/2022.
Regarding independent claims 25, 31, 37, and 43, the primary art of record, Wafta et al. (US 20160278096 A1) discloses processing a first transmission received by the UE, the first transmission carrying a set of Access Control (AC) parameters (e.g. a WTRU 2000 may receive an SIB from eNB 2001 that may indicate one or more services is/are allowed and/or one or more services is/are not allowed, see at least Wafta, Fig. 2, para. 72). Wafta further discloses regulating the sending of a second transmission in accordance with the set of AC parameters (e.g. the WTRU 2000 may send an RRC connection request to establish RRC connection(s) for the corresponding services, perhaps for example based on the information received in the SIB and/or service request. For example, a bit position for MO SMS may be set to a value (e.g., in a bit map) indicating that MO SMS is allowable (e.g., not barred) by the eNB 2001. The WTRU 2000, perhaps for example after reading the SIB and/or bit position, may send a RRC connection request(s) for MO SMS, see at least Wafta, para. 72). Other prior art of record such that Islam (EP 2061192 A1) discloses determining that the UE is in an Inactive Radio Resource Control (RRC) state, while the UE is in the Inactive RRC state, an interface for receiving the first transmission from a receiving circuitry and for sending the second transmission to a transmission circuitry (e.g. Islam, para. 4, 18: By performing the subsequent steps, the UE has already determined the state that it is in. Moreover, the inactive RRC state is disclosed via the Cell_PCH and URA_PCH states in view of the definitions provided in sections 4 and 30. In view of the above, the processing and regulating are executed while the UE is in the inactive RRC state, see at least Islam, para. 4, 18). Other prior art such Jung et al. (US 20160302151 A1) discloses determining a radio resource control (RRC) connection establishment failure count about a cell of a terminal (S801). First access class barring (ACB) parameter and second ACB parameter are received from a network.
However, the cited prior arts of record, taken alone or in any combination, fail to
anticipate, teach, disclose or suggest the limitations “regulate the sending of a second transmission in accordance with the set of AC parameters while the UE is in the Inactive RRC state or the Connected RRC state, wherein the set of AC parameters has a hierarchical structure including a first level of AC parameters in common for a plurality of Public Land Mobile Networks (PLMNs) or based on each of the PLMNs, a second level of AC parameters based on a plurality of network slices associated with the plurality of PLMNs” in combination with the remaining limitations of the amended independent claims.
These references, taken alone or in combination, are deficient in
showing the applicant's claimed invention. Therefore, the prior arts of record fail to
anticipate, teach, suggest or disclose all elements of the claimed invention.
Dependent claims 26-30, 32-36, 38-42, and 44-48 depending on independent claims 25, 31, 37, and 43, respectively, directly or indirectly, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466